UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June , Commission File Number 001-31930 ATLATSA RESOURCES CORPORATION (Translation of registrant’s name into English) 15th Floor, 1040 West Georgia Street, Vancouver, British Columbia, Canada, V6E 4H8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. Results of Atlatsa Annual General Meeting, dated June 26, 2015. Document 1 Media release RESULTS OF ATLATSA ANNUAL GENERAL MEETING June 26, 2015, Johannesburg: Atlatsa Resources Corporation (“Atlatsa” or the “Company”) (TSX: JSE; NYSE MKT: ATL; JSE: ATL) refers shareholders to the notice of Annual General Meeting of shareholders filed on SEDAR and EDGAR on Friday, May 22, 2015. Atlatsa is pleased to announce that all the resolutions as set out in the notice of Annual General Meeting held on Thursday, June 25, 2015, were approved by the requisite majority of shareholder votes, including the election of all directors with results as follows: Name of Nominee Votes FOR % Votes WITHHELD % Andile MABIZELA Bongiwe NTULI Colin Wayne CLARKE Fikile Tebogo DE BUCK Harold MOTAUNG Joel Martin KESLER Tumelo MOTSISI It is with regret we announce that Mr Ralph Havenstein did not stand for re-election at the Annual General Meeting due to personal reasons. The Board thanks Mr Havenstein for his contribution to the Company during his term of service and wishes him well for his future endeavours. Detailed voting results for the 2015 Annual General Meeting are available on SEDAR at www.sedar.com. Queries: On behalf of Atlatsa Prudence Lebina Head of Investor Relations Office: +27 11 779 6800 Email: PrudenceL@atlatsa.com For further information: On behalf of Atlatsa Resources Russell and Associates One Capital Sponsor Services Proprietary Limited Prudence Lebina, Head: Investor Relations Charmane Russell Kathy Saunders Office: +27 11 779 6800 Office: +27 11 880 3924 Office: +27 11 550 5010 Email: prudencel@atlatsa.com Mobile: +27 82 372 5816 Email: kathy@onecapital.co.za SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ATLATSA RESOURCES CORPORATION (Registrant) Date: June 29, 2015 By: /s/ BoipeloLekubo Name: Boipelo Lekubo Title: Chief Financial Officer
